Order entered March 19, 2021




                                    In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                              No. 05-21-00001-CV

                         CITY OF DALLAS, Appellant

                                      V.

            BILLY ROSS AND GINA WASHINGTON, Appellees

               On Appeal from the 191st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DC-19-17131

                                   ORDER

      Before the Court is appellees’ March 17, 2021 unopposed motion for a

thirty-day extension of time to file their brief. Because this is an accelerated

appeal, we GRANT the motion to the extent we ORDER the brief be filed no later

than April 12, 2021.


                                           /s/   CRAIG SMITH
                                                 JUSTICE